Exhibit21.01 Subsidiaries of ReachLocal, Inc. Subsidiary Jurisdiction Bizzy, Inc. Delaware ClubLocal, LLC Delaware DealOn, LLC Delaware ReachLocal Australia Pty Ltd. Australia ReachLocal Austria GmbH Austria ReachLocal Brasil Servicos Online de Marketing Limitada Brazil ReachLocal Canada Inc. Delaware ReachLocal DP, Inc. Delaware ReachLocal Europe B.V. The Netherlands ReachLocal GmbH Germany ReachLocal International, Inc. Delaware ReachLocal International GP LLC Delaware ReachLocal Japan K.K. Japan ReachLocal Japan Services G.K. Japan ReachLocal Netherlands B.V. The Netherlands ReachLocal New Zealand Ltd. New Zealand ReachLocal Services Private Limited India ReachLocal UK, Ltd. England RL International Investment C.V. The Netherlands
